891 F.2d 294
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Juanita COTA, et al., Plaintiffs-Appellants,vTUCSON POLICE DEPARTMENT, et al., Defendants-Appellees.
No. 88-15501.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 13, 1989.*Decided Dec. 6, 1989.

Before FARRIS, PREGERSON, and RYMER, Circuit Judges.
MEMORANDUM**
We agree with the Police Department that the District Court's order with regard to Plaintiffs' ability to use the disparate impact method of proof does not finally resolve any single, separate claim of the Plaintiffs.   Interlocutory appeal is limited to those instances.   See United States v. Griffin, 617 F.2d 1342, 1344 (9th Cir., 1980).   Under rule 54(b), judgment is appropriate only when at least one claim of a party has been finally adjudicated.
We hold that the matter should not have been certified for review at this juncture.   Appeal at the conclusion of the trial provides a sufficient remedy.
REMANDED.



*
 The panel unanimously finds this case suitable for submission without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Circuit Rule 36-3